DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/994550 filed August 14, 2020. Claims 1-25 are currently pending and have been considered below.

Election/Restrictions
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “the apparatus is configured to deliver one or more nanoparticles with minimal clogging”, the phrase minimal clogging being indefinite because “minimal” is a relative term of degree which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much clogging is acceptable based on this claim limitation. 
Claim 11 recites “one or more components of the apparatus are made completely or partially of low-surface-tension material” which is also a relative term of degree not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The exact material needed to meet the limitation of “low-surface-tension” material is therefore unclear based on claim 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites a limitation already present in claim 1 from which it depends, and nothing else. Therefore it fails to further limit the subject matter of its parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart, Jr. (US 4,923,743, hereinafter referred to as Stewart) in view of Harris et al. (US 2012/0164202).
Regarding claims 1 and 10: Stewart discloses an apparatus for coating a fabric web (10) comprising multiple arrays (100) which are manifolds coupled to a source (210) of pressurized air each having removably attached thereon by bolts a plurality of nozzles (132) coupled to a dye reservoir (110) and manifold (120) which are sources of material to be applied to the fabric which mixes with the air and is sprayed by the nozzles (132) to apply the dye to the fabric web (10) in a controlled manner by use of an electronically controlled valve (260) which is a delivery controller that regulates delivery of the mixture to the fabric web (10) (col. 3 lines 58+, col. 4 lines 1-11, 39-60, col. 6 lines 8-42, figures 1-3 and 5). Stewart fails to explicitly disclose that this apparatus is configured to output nanoparticles. 
However, Stewart does disclose that the exact dye or ink material is not important and a wide variety can be used (col. 3 lines 13-20), and Harris et al. discloses another fabric coating method which coats fabrics with a dye that includes silver nanoparticles designed to kill bacteria that touch the surface of the fabric (par. 87). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed inventio to use a dye including silver nanoparticles as taught by Harris et al. for the dye coating apparatus of Stewart because Harris et al. teaches that this allows the fabric to become antimicrobial such that it does not retail harmful bacteria (par. 87). 
While Stewart and Harris et al. do not explicitly disclose that this combination results in minimal clogging, that phrase is extremely broad and if the apparatus can function as intended it is presumed inherent that minimal clogging has occurred. Furthermore, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In the instant case the structure in the prior art is identical to that claimed, so it is presumed to be inherent that minimal clogging will occur. 
Regarding claim 2: Stewart discloses that the material output by the nozzles (132) is a highly uniform dispersion (col. 2 lines 15-24, col. 4 lines 39-60). 
Regarding claim 3: Stewart discloses that the fabric web (10) is moving during the coating process (col. 4 lines 12-31, figure 5). 
Regarding claim 4: Stewart discloses that the dispersing fluid used is air (col. 4 lines 39-60). 
Regarding claims 5-6: Stewart and Harris et al. disclose that the dye mixture includes silver nanoparticle additives (Harris et al. par. 87). 
Regarding claim 7: Stewart discloses that the fabric web (10) is heatset before coating, which is a process that manipulates the thermodynamic properties of the web to prepare it for further treatment (col. 10 lines 45-61). While Stewart fails to explicitly disclose a heater which performs this function, such an element is inherently required to heatset a fabric web (10).
Regarding claim 8: Stewart discloses that each nozzle (132) includes a dye pipe (130) having an inlet port, a dispersing aperture (140) which is an air inlet port, and an associated surround (142) which is a mixing chamber that mixes the air and dye together in order to create the dispersion (col. 4 lines 39-60, figure 3). 
Regarding claim 9: Stewart discloses that a pressurizing pump (114) is provided which feeds the dye from its reservoir (110) to the manifold (120) and thereafter the nozzles (132) (col. 5 lines 7-15).
Regarding claim 25: Stewart discloses that the apparatus is contained in a valve house (200) provided on a platform (26), and while Stewart does not explicitly disclose that this is a movable container, the term “movable” is extremely broad and any installation can be considered movable if needed (col. 3 lines 58+, col. 4 lines 1-11, figure 1). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Harris et al. as applied to claims 1-10 and 25 above and further in view of Franz (US 4,072,772).
Regarding claims 11-12: Stewart and Harris et al. fail to explicitly disclose that any of the surfaces of the apparatus are made from a low-surface-tension material such as nylon or Teflon. However, Franz discloses a similar curtain spray applicator having nozzles (218) sealed onto a conduit (215) with Teflon tape (col. 17 lines 60+, col. 18 lines 1-3, figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use Teflon tape to seal the various connector regions near the nozzles (135) of Stewart because Franz teaches that this ensures hermetic sealing of the nozzles which prevents undesired carrier fluid from escaping and varying the pressure applied to the substrate (col. 6 lines 23-31, col. 18 lines 1-3). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717 
6/14/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717